DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11, 15, 19, 20, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sauve et al. (“Sauve”, Pub. No. US 2006/0230356).
Per claim 1, Sauve teaches a non-transitory computer-readable storage medium comprising instructions stored thereon that, when executed by at least one processor, are configured to cause a computing device to:
present, within a display of the computing device, first network-associated content and a tab strip, the first network-associated content being associated with a first content locator, the tab strip including a first content indicator associated with the first content locator and a second content indicator associated with a second content locator ([0038]; [0040]; [0041]; fig. 3 shows tab band 320 comprising site indicators 332-341);
receive a directional input associated with a portion of the display presenting the tab strip (fig. 3; [0038]; overflow indicators 352 and 354 for receiving directional input);
in response to receiving the directional input, modify the presentation of the tab strip, the modification including ending presentation of the first content indicator and initiating presentation of a third content indicator, the third content indicator being associated with a third content locator (figs. 3 and 7; [0038]; [0040]; [0041]; which show clicking either left or right indicator to slide one or more tabs into view);
receive a selection of the third content indicator and in response to receiving the selection of the third content indicator, present second network-associated content at a location where the first network-associated content was previously presented, the second network-associated content being associated with the third content locator ([0038]; [0040]; [0041]; [0046]).
Per claim 2, Sauve teaches the non-transitory computer-readable storage medium of claim 1, wherein: the tab strip further includes an add indicator and the instructions are further configured to cause the computing device to respond to a selection of the add indicator by adding a fourth content locator to a group, the group including the first content locator, the second content locator, and the third content locator ([0038]; fig. 3, new tab 356).
Per claim 3, Sauve teaches the non-transitory computer-readable storage medium of claim 1, wherein: the tab strip further includes a thumbnail indicator and the instructions are further configured to cause the computing device to respond to a selection of the thumbnail indicator by concurrently presenting images of at least the first network-associated content, second network-associated content associated with the second content locator, and the third network-associated content ([0039]; [0042]; fig. 4, thumbnail indicator 350).
Per claim 4, Sauve teaches the non-transitory computer-readable storage medium of claim 1, wherein the computing device added at least one of the first content locator, the second content locator, or the third content locator to a group that includes the first content locator, the second content locator, and the third content locator, in response to user navigation through websites ([0004]; [0035]; [0038]; [0040]; [0041]).
Per claim 5, Sauve teaches the non-transitory computer-readable storage medium of claim 1, wherein the first content locator, the second content locator, and the third content locator were manually added to a group by a user ([0038]; [0040]; [0041]; fig. 3 show tab band and tab row comprising a group of tabs for window 312. The user can add a tab to the group using new tab 350 selection).
Pe claim 6, Sauve teaches the non-transitory computer-readable storage medium of claim 1, wherein the first content indicator includes a reduced version of an image included in the first network-associated content (fig. 4; [0042]).
Per claim 7, Sauve teaches the non-transitory computer-readable storage medium of claim 1, wherein the instructions are further configured to cause the computing device to: present fourth network-associated content in the display, the fourth network-associated content being associated with a fourth content locator, receive a selection of the fourth network-associated content and present a fourth indicator in the tab strip, the fourth indicator being associated with the fourth content locator ([0038]; [0040]; [0041]; [0044]; [0046]).
Per claim 11, Sauve teaches the non-transitory computer-readable storage medium of claim 1, wherein the instructions are further configured to cause the computing device to: maintain a group, the group including the first content locator, the second content locator, and the third content locator and remove the first content locator from the group based on a number of content locators in the group exceeding a maximum number of content numbers for the group and the first content locator being a least-recently visited content locator for the group ([0043]; [0050]; [0054]; which show a user can maintain the group when there are too many tabs and remove a least recently visited page).
Claims 15 and 19 are rejected under the same rationale as claims 1 and 2 respectively.
Claims 20 and 24 are rejected under the same rationale as claims 1 and 2 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauve et al. (“Sauve”, Pub. No. US 2006/0230356) and Warr et al. (“Warr”, Pat. No. US 8,341,519).
Per claim 8, Sauve teaches the non-transitory computer-readable storage medium of claim 1, wherein the instructions are further configured to cause the computing device to: maintain a group, the group including the first content locator, the second content locator, and the third content locator and close the group ([0038]; [0040]; [0041]; [0043]; fig. 3 show tab band or tab row forming a group of tabs for window 312. The user can maintain the group by adding or removing one or more tabs from the group. The user can close the group by removing all tabs from group of tabs of window 312);
Sauve does not specifically teach close the group based on a user not selecting any of the first content indicator, the second content indicator, or the third content indicator for a threshold period of time. 
However, Warr teaches close the group based on a user not selecting any of the first content indicator, the second content indicator, or the third content indicator for a threshold period of time (col. 2, lines 30-35; col. 3, lines 25-31; if the user is not selecting any of tabs for threshold period of time, all of the tabs are removed after the threshold period of time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Warr in the invention of Sauve in order to provide the user with tab management to prevent clustering of tabs by automatically remove tabs when they are not being used by the user after a predetermined period of time.+

Per claim 9, Sauve teaches the non-transitory computer-readable storage medium of claim 1, wherein the instructions are further configured to cause the computing device to: maintain a group, the group including the first content locator, the second content locator, and the third content locator ([0038]; [0040]; [0041]; [0043]; fig. 3 show tab band or tab row forming a group of tabs for window 312. The user can maintain the group by adding or removing one or more tabs from the group). 
Sauve does not teach remove the first content locator from the group based on a user not selecting the first content indicator for a threshold period of time.
However, Warr teaches remove the first content locator from the group based on a user not selecting the first content indicator for a threshold period of time (col. 2, lines 30-35; col. 3, lines 25-31). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Warr in the invention of Sauve in order to provide the user with tab management to prevent clustering of tabs by automatically remove one or more tabs when they are not being used by the user after a predetermined period of time.
Per claim 10, Sauve teaches the non-transitory computer-readable storage medium of claim 1, wherein the instructions are further configured to cause the computing device to: maintain a group, the group including the first content locator, the second content locator, and the third content locator ([0038]; [0040]; [0041]; [0043]; fig. 3 show tab band or tab row forming a group of tabs for window 312. The user can maintain the group by adding or removing one or more tabs from the group); and 
Sauve teaches remove the first content locator from the group based on a user not providing input to the first network-associated content for a threshold period of time.
However, Warr teaches remove the first content locator from the group based on a user not providing input to the first network-associated content for a threshold period of time (col. 2, lines 30-35; col. 3, lines 25-31). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Warr in the invention of Sauve in order to provide the user with tab management to prevent clustering of tabs by automatically remove one or more tabs when they are not being used by the user after a predetermined period of time.

Claim(s) 12-14, 16-18, and 21-23is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauve et al. (“Sauve”, Pub. No. US 2006/0230356) and Karunamuni (Pub. No. 2015/0346929).
Per claim 12, Sauve teaches the non-transitory computer-readable storage medium of claim 1, but does not wherein the directional input comprises a horizontal swipe on the portion of the display presenting the tab strip.
However, Karunamuni teaches the directional input comprises a horizontal swipe on the portion of the display presenting the tab strip (figs. 7B-7D; [0077]; [0219] – [0223]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Karunamuni in the invention of Sauve in order to provide the user with a touch interface to enable the user make selection by directly providing input by gesturing on the touch interface.
Per claim 13, Sauve teache the non-transitory computer-readable storage medium of claim 1, but does not teach wherein the modifying the presentation further comprises presenting the first content indicator, the second content indicator, and the third content indicator moving across the display in a same direction as the directional input.
However, Karunamuni teaches wherein the modifying the presentation further comprises presenting the first content indicator, the second content indicator, and the third content indicator moving across the display in a same direction as the directional input (figs. 7B-7D; [0077]; [0219] – [0223]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Karunamuni in the invention of Sauve in order to provide the user with a touch interface to enable the user make selection by directly providing input by gesturing on the touch interface.
Per claim 14, Sauve teaches the non-transitory computer-readable storage medium of claim 1, but does not teach the selection of the third content indicator comprises receiving a tap at a portion of the display presenting the third content indicator.
However, Karunamuni teaches the selection of the third content indicator comprises receiving a tap at a portion of the display presenting the third content indicator (figs. 7B-7D; [0077]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Karunamuni in the invention of Sauve in order to provide the user with a touch interface to enable the user make selection by directly providing input by gesturing on the touch interface.
Claims 16-18 are rejected under the same rationale as claims 12-14 respectively.
Claims 21-23 are rejected under the same rationale as claims 12-14 respectively.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T VU whose telephone number is (571)272-4073. The examiner can normally be reached M-F: 6:30AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH T VU/            Primary Examiner, Art Unit 2175